Citation Nr: 0530796	
Decision Date: 11/16/05    Archive Date: 11/30/05	

DOCKET NO.  04-02 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from September 1973 
to September 1976 and from April 1989 to November 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
VARO in Muskogee, Oklahoma, that granted service connection 
for PTSD and assigned a 50 percent disability rating, 
effective June 15, 2001.  

The only issue that is certified for the Board's 
consideration at this time is that listed on the title page 
of this decision.  At the videoconference hearing before the 
undersigned in September 2005, the veteran and his 
representative gave testimony regarding the severity of his 
low back disability.  The record reveals that by rating 
decision dated in January 2005, service connection for 
degenerative disc disease of the lumbar spine was granted.  A 
10 percent rating was assigned, effective June 15, 2001.  The 
veteran and his representative have essentially expressed 
dissatisfaction with the 10 percent rating.  This matter is 
referred to the RO for appropriate consideration.  

The appeal is remanded to the RO by way of the Appeals 
Management Center, in Washington, DC.  VA will notify the 
veteran should further action be required.


REMAND

A review of the evidence of record discloses that the veteran 
was accorded an authorized psychiatric examination in October 
2002.  At that time findings included a flat affect, fair 
judgment, impaired concentration, and concrete thinking.  The 
Axis I diagnosis was PTSD.  The veteran was given a current 
global assessment of functioning (GAF) score of 65.  It was 
indicated that for the past year the GAF score was unknown.

Submitted at the videoconference hearing with the undersigned 
in September 2005 was a statement dated that month from a 
private psychologist.  He disagreed with the aforementioned 
examination in 2002 indicating that it had "numerous 
inaccuracies and internal inconsistencies."  He believed that 
a much lower GAF score than 65 should have been given the 
veteran.  It was his opinion that the examination report and 
its diagnosis were "invalid and did not represent a true and 
accurate description of your client [the veteran]."  He 
recommended another examination of the veteran or formal 
psychological testing.  

There is little additional medical evidence of record with 
regard to the veteran's psychiatric status during the past 
several years.  At the hearing itself, the veteran, his wife, 
and his representative testified that the 2002 examination 
was very brief in nature.  The veteran stated that he was 
taking medication for his PTSD, but he did not indicate what 
it was.  He complained of being confused, depressed, feeling 
guilty, having trouble sleeping, having constant panic 
attacks, having constant dreams and nightmares about his 
experiences in service, and having little social contact with 
others except his wife and her daughters.

The Board is aware that the United States Court of Appeals 
for Veterans Claims (Court) has indicated that the duty to 
assist a veteran in the development of facts pertinent to a 
claim may, under appropriate circumstances, include the duty 
to conduct a thorough and contemporaneous medical 
examination, one which takes into account consideration of 
all evidence of record.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  In view of the contradictory medical evidence of 
record, the Board believes that further development would be 
helpful and the case is therefore REMANDED for the following 
actions:

1.  VA must ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, VA should 
ensure that the notification requirements 
set forth at 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) are fully complied 
with and satisfied.

2.  The veteran should be asked to 
provide the names and addresses of all 
medical care providers, VA and non-VA, 
who have treated him for his PTSD 
symptomatology since 2001.  After signing 
any necessary releases, any records 
indicated should be obtained and 
associated with the claims folder.  All 
attempts to procure such records should 
be documented in the file.  If VA cannot 
obtain records identified by the veteran, 
a written notation to that effect should 
be placed in the claims folder.  The 
veteran and his representative should 
also be notified of any unsuccessful 
attempts in this regard and be afforded 
an opportunity to submit the identified 
records.  

3.  Thereafter, the veteran should be 
provided with a psychiatric examination 
in order to determine the nature, extent 
and current severity of his PTSD.  The 
entire claims folder must be made 
available to the examiner.  The examiner 
must note in the examination report if 
the claims file was reviewed in 
conjunction with the examination.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  The examiner should provide a 
multiaxial diagnosis identifying all 
current mental disorders, and assign a 
numerical score from the global 
assessment of functioning scale, both 
currently and for the past year.  The 
examiner should describe the impact of 
the veteran's PTSD on his ability to 
function socially and industrially.  The 
complete rationale for any opinion 
expressed should be provided.  

4.  Then, VA should readjudicate the 
claim.  If the benefit sought is not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
with a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  No action is 
required by the veteran until he receives further notice.  He 
is advised that any failure, without good cause, to report 
for any scheduled psychiatric examination could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2005).  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002) a decision of the Board 
of Veterans' Appeals is appealable to the United States Court 
of Appeals for Veterans Claims.  This remand is in the nature 
of a preliminary order and does not constitute a decision of 
the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2005) 
 
 
 
 

